Citation Nr: 0306074	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-07 370	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine myositis and degenerative arthritis, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

The issue listed on the title page was denied by the Board of 
Veterans' Appeals (the Board) in April 2001.  The prior 
procedural history of this case may be found in the Board's 
April 2001 decision. 

The veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion For Remand And To Stay Proceedings 
submitted in October 2001 requested that the Court remand the 
case to the Board, in light of the then recently-decided case 
of Holliday v. Principi, 14 Vet. App. 280 (2001), in order 
for the Board to determine the applicability of the Veterans 
Claims Assistance Act of 2000 (the VCAA) and to inform the 
veteran that any records pertaining to his claim for Social 
Security disability benefits were destroyed and are 
unavailable.  A Court Order dated later in October 2001 
granted the motion, vacated the Board decision, and remanded 
the case back to the Board.

The veteran's attorney was sent a letter by the Board dated 
February 21, 2002 in which he was advised that he could 
submit additional argument and evidence in support of the 
appeal within 90 days of the date of the letter.  A response 
was received from the veteran's attorney in March 2002 in 
which it was requested that the Board defer the opportunity 
to submit additional evidence until after the development 
needed to comply with the VCAA has been completed.  A letter 
was sent to the veteran by the Board in September 2002 
informing him that his Social Security Administration records 
were unavailable, that further attempts to obtain them would 
be futile, and that he was ultimately responsible for 
providing this evidence to the Board.  The letter indicated 
that the veteran had 60 days from the date of the letter to 
submit the records to the Board; otherwise, the Board would 
decide the case based on the evidence of record.  Information 
on the veteran's Social Security Administration benefits was 
received by VA in November 2002.

FINDING OF FACT

The veteran's service-connected lumbar spine myositis and 
degenerative arthritis is principally manifested by 
complaints of back pain, X-ray findings of degenerative 
arthritis, and severe limitation of motion of the lumbar 
spine with pain on motion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for lumbar spine myositis and degenerative arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's October 
2001 Order, which vacated the Board's April 2001 decision and 
remanded the case so that the Board could review the claim in 
light of the VCAA.  The veteran was subsequently given the 
opportunity to submit additional evidence and argument in 
support of his claim, and additional evidence and argument 
were received. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  



The Board further observes, however, that neither the Joint 
Motion For Remand And To Stay Proceedings dated October 2001 
nor the Court's Order dated later in October 2001 identified 
any substantive defects in the Board's April 2001 decision, 
which in essence denied the veteran's claim of entitlement to 
an increased disability rating because the veteran was 
receiving the maximum rating under the appropriate schedular 
criteria.  The basis for remand stated was the enactment of 
the VCAA in November 2000 and the need to notify the veteran 
that his Social Security Administration records had been 
destroyed. 

In the interest of clarity, the Board will initially discuss 
the issues contained in the Joint Motion and the contentions 
on behalf of the veteran, which are related to the assignment 
of an extraschedular evaluation.  The Board will then 
recapitulate the pertinent law and regulations, to include 
the applicability of the VCAA and whether the certified issue 
has been properly developed for appellate purposes, as 
required by the Court's October 2001 Order and Holliday.  
Finally, the Board will discuss the issue currently on appeal 
and render a decision.

The October 2001 Joint Motion

There are essentially two areas that the Joint Motion 
requires the Board to address.  

First of all, it was noted in the Joint Motion that although 
the Social Security Administration informed VA in September 
1998 that the veteran's file had been destroyed and that no 
records were available, there is no indication in the claims 
folder that the veteran was informed, either written or 
orally, about the destruction of his Social Security claims 
folder (page 4 of the Joint Motion). 

As noted in the Introduction above, a letter was sent to the 
veteran by the Board in September 2002 informing him that his 
Social Security Administration records were unavailable, that 
further attempts to obtain them would be futile, and that he 
was ultimately responsible for providing this evidence to the 
Board.  The letter indicated that the veteran had 60 days 
from the date of the letter to submit the records to the 
Board; otherwise, the Board would decide the case based on 
the evidence of record.  Information on the veteran's Social 
Security Administration benefits was received by VA in 
November 2002.  No records were received.

Secondly, it was noted in the Joint Motion that a remand of 
the Board's April 2001 decision was required for 
consideration of the veteran's claim under the provisions of 
the VCAA, in accordance with the Court's decision in Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) [page 5 of the 
Joint Motion].  Consideration of the claim under the 
provisions of the VCAA is addressed immediately below.

The VCAA

As required by the joint motion for remand, as adopted by the 
Court, the Board has given consideration to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126] 
(West Supp. 2001)].  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply the current standard in adjudicating the 
veteran's claim of entitlement to an increased disability 
rating.

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The Statement of the Case in April 1998, the Supplemental 
Statements of the Case in June 1998 and June 2000, and the 
Board decision in April 2001 provide the veteran with the 
appropriate law and regulations and serves to inform the 
veteran of the kinds of evidence which would support his 
claim for an increased disability rating.  Moreover, and 
crucially, the veteran was sent a letter by the Board in 
December 2002, with a copy to his attorney, in which he was 
informed of what he needed to show to obtain an increased 
evaluation for the service-connected disability at issue and 
informed of the responsibilities of the VA and the veteran 
with respect to obtaining evidence.  He was also informed 
that he was to provide the RO with the names, addresses, and 
approximate dates of treatment for all health care providers 
who may possess additional records relevant to the claim 
currently on appeal.  The veteran was given 30 days in which 
to respond to the letter.  According to a letter from the 
veteran's attorney dated January 3, 2003, the veteran had 
nothing further to submit, and it was requested that a 
decision be made on the veteran's claim as soon as possible.

As discussed by the Board in some detail above, the veteran 
has been specifically notified about the missing Social 
Security records, as required by the joint motion for remand.  
In short, the veteran has been appropriately notified 
pursuant to the provisions of the VCAA.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 38 C.F.R. § 3.159 
(2002).  

Of record are VA and private outpatient records and reports 
of several VA examinations, including in January 1995, 
January 1998, and February 2000.  There is no indication that 
additional evidence exists which has not been obtained, and 
the veteran and his attorney have not identified any such 
evidence. 

The veteran and his attorney have been given ample 
opportunity to present evidence and argument in support of 
his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the law.  Accordingly, the Board will proceed 
to a decision on the merits of the issue on appeal.  

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

The schedular criteria

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  The Schedule notes that the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5292 [limitation of motion of the 
lumbar spine], a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2002).

Under Diagnostic Code 5289, a 40 percent rating is warranted 
for favorable ankylosis of the lumbar spine and 50 percent is 
warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 525289 (2002).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. 
§ 4.10 (2002).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2002).

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a March 1986 RO rating decision, service connection was 
established for a left knee disability, posterolateral 
meniscus tear, which the veteran sustained while on active 
duty for training with the Idaho Army National Guard in 
February 1985.

A January 1995 VA neurological examination report is of 
record.  Examination of the lumbosacral area revealed loss of 
lumbar lordosis and bilateral paraspinous muscle spasms.  The 
veteran forward flexed 80 percent, extended backwards 15 
percent, rotated laterally to the left 30 percent, and 
rotated laterally to the right 40 percent.  He was able to 
walk on his heels and toes.  There was some tenderness to 
palpation of the lumbosacral area.  The impression was 
chronic muscular myositis as a result of the inability to 
walk in a normal manner due to an injury to his left knee a 
number of years earlier.  The examiner indicted that the 
veteran walked with a decisive limp which was the direct 
result of his injury.

A January 1995 VA orthopedic examination report indicates 
that the veteran reported that he walked with a bent knee and 
this caused back pain.  The examiner indicated that regarding 
the relation between the back and the left knee disability, 
the veteran certainly had arthritic changes in the low back.  
The examiner indicated that the knee did not cause the 
arthritic back.  The examiner stated that the veteran's 
arthritic problem and the discomfort could be aggravated by 
the knee.  The examiner noted that the limp caused a 
mechanical problem to the low back and could conceivably 
cause discomfort.

The veteran was granted service connection for lumbar 
myositis secondary to his service-connected left knee 
disability in a January 1995 RO rating decision.  A 10 
percent disability rating as assigned.  In a February 1995 
communication to the RO, the veteran stated that he was 
satisfied with the assigned disability rating and that he did 
not wish to appeal.

A January 1998 VA examination report indicates that the 
veteran reported that he took pain medication for his back.  
The veteran stated that in the past 4 or 5 years, the back 
pain had gradually gotten worse.  He stated that after 
sitting and laying down, the pain seemed to be worse.  
Lifting also aggravated and precipitated the pain, especially 
lifting weights up to 20 or 30 pounds.  The veteran stated 
that he walked at times for exercise.  He was able to walk 
about 1/2 mile, then there was aggregation of knee and back 
pain.  The veteran stated that after walking, he limped back.  
He did not use canes or crutches or a back or knee brace.  He 
was able to drive his automobile and take care of his daily 
needs.  The veteran stated that the pain radiated from his 
left knee up to his back.  It was noted that the veteran last 
worked full time in 1984 at which time he was a mechanic.  
Since then, he worked part time doing security work.  His 
security duties consisted of driving around in an automobile 
and occasionally inspecting various premises on foot.  He was 
laid off one month earlier, apparently because of reduction 
in personnel.  His physical condition apparently was not a 
factor.

Physical examination in January 1998 revealed that range of 
motion of the lumbar spine was flexion to 67 degrees, 
extension to 31 degrees, right lateral flexion to 26 degrees, 
left lateral flexion to 19 degrees, rotation to 23 degrees, 
and left rotation to 20 degrees.  All range of motion caused 
back pain.  The veteran walked with a limp favoring his left 
knee.  Percussion of the lumbar spine did not cause any pain.  
There was noted a mild to moderate dorsal kyphosis on posture 
exam.  There was no paraspinal muscle spasm or tenderness.  
No sciatic notch tenderness was noted.  The deep tendon 
reflexes of the lower extremities were somewhat hypoactive 
but equal.  There was diminished pain sensation of the left 
leg laterally including the foot; the significance of this 
was not clear.  The strength of the lower extremities was 
tested and extension and flexion at the knee was noted to be 
4/5 on both sides (5/5 being full strength).  The veteran was 
able to stand on his toes and heels without difficulty.  The 
veteran was able to squat and rise but was noted to have 
considerable low back pain during his maneuver.  He had some 
difficulty putting on his shoes and stockings apparently 
because of pain in the lower back area.

January 1998 X-ray examination revealed that there was 
straightening of the normal curvature to the lumbosacral 
spine, moderate disc space narrowing at the L4-5 level with 
slight anterior placement of L4 on L5 which could be 
degenerative in nature, and osteophytes scattered through the 
LS spine.  There was no definite evidence of spondylolysis or 
spondylolisthesis.

The diagnosis in January 1998 was lumbar myositis and 
degenerative arthritis of the lumbar spine (confirmed by X-
ray).

The veteran filed a claim of entitlement to an increased 
rating for his service-connected back disability in October 
1997.  In a March 1998 rating decision, the RO assigned a 20 
percent evaluation to the lumbar spine disability.  The 
veteran duly appealed that decision to the Board.

In a May 1998 statement, the veteran stated that his back 
gave him continuous pain and he had to take continuous 
medication including Ibuprofen, lansoprazole, and meclizine.

As indicated in the Introduction to this decision, in 
December 1999 the Board remanded this case so that the RO 
could adjudicate the contention of the veteran, expressed by 
his representative, that service connection should be granted 
to arthritis of the lumbar spine.  The Board instructed the 
RO to schedule a clarifying physical examination of the 
veteran if such was deemed to be necessary.

A February 2000 VA examination report indicates that the 
veteran stated that he last worked as a security guard; he 
reported that he last worked at the end of the year.  He 
stated that his main problem with walking was that his legs 
bothered him and his back hurt.  He was on medication for 
back pain.  He stated that he had a problem with prolonged 
sitting or prolonged standing.  If he walked, his legs and 
knees hurt.  He exercised by walking and he had a treadmill.

Physical examination in February 2000 revealed that the 
veteran appeared "quite fit".  He walked with a slightly 
guarded gait.  He got on and off the examining table with 
moderate, antalgic maneuvering.  There was paraspinal muscle 
spasm in the standing position.  Range of motion was 25 
degrees of lateral flexion, 30 degrees of rotation, 25 
degrees of posterior extension, and 50 degrees of anterior 
flexion, all associated with marked increase in paraspinal 
muscle spasm.  The diagnosis was chronic lumbosacral strain.

A February 2000 VA X-ray examination report indicates that 
the veteran had diffuse degenerative disc disease with disc 
height loss most notably in the lowest lumbar segments, 
moderate facet arthritis with slight anterior slippage of the 
L4 segment on L5, and degenerative changes.

In June 2000, service connection for degenerative arthritis 
of the lumbar spine was granted and the service- connected 
back disability was recharacterized as lumbar spine myositis 
and degenerative arthritis.  A 40 percent evaluation was 
assigned from December 11, 1996.

In a June 2000 statement, the veteran indicated that he was 
entitled to a separate 10 percent evaluation for arthritis in 
addition to the 40 percent evaluation for the lumbar spine 
myositis.

Information from the Social Security Administration, received 
by VA in November 2002, indicates that the veteran was 
receiving disability benefits, with a primary diagnosis of 
"musculoskeletal".  As noted elsewhere in this decision, 
specific records upon which the Social Security 
Administration based its decision are missing.

Analysis

Selection of rating code(s)

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling under 38 U.S.C.A. § 
4.71a, Diagnostic Codes 5003-5292 (2002).

38 C.F.R. § 4.27 (2002) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  In this case, the RO has rated the 
veteran's service-connected lumbar spine myositis and 
degenerative arthritis under Diagnostic Code 5003 
[degenerative arthritis] and 5292 [limitation of motion of 
the lumbar spine].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the veteran's service-connected 
disability, namely lumbar spine myositis and degenerative 
arthritis of the lumbar spine, is most consistent with the 
application of Diagnostic Codes 5003 and 5292, and those 
diagnostic codes are most appropriate.  The veteran's 
diagnoses are consistent with the rating criteria found in 
Diagnostic Code 5003 [degenerative arthritis], in particular 
X-ray evidence of degenerative disease of the lumbar spine.  
The veteran's lumbar spine disability, further, is manifested 
principally by limitation of motion of the lumbar spine with 
pain on motion.  Such symptoms and diagnosis are consistent 
with the rating criteria found in Diagnostic Code 5292 
[limitation of motion of the lumbar spine].  Moreover, 
myositis is specifically rated on limitation of motion of the 
affected part, as with arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5021.

The veteran's lumbar spine disability might also be rated 
under Diagnostic Code 5295, lumbosacral strain, since there 
is a recent diagnosis of chronic lumbosacral strain and there 
are objective findings of limitation of forward bending, 
muscle spasm on forward bending and characteristic pain on 
motion, all of which are consistent with lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  However, 
the medical evidence as a whole is consistent with a 
diagnosis of myositis and arthritis of the lumbar spine.  In 
particular, as discussed above there is X-ray evidence of 
arthritis.  In any event, the maximum rating available under 
Diagnostic Code 5295 is 40 percent, which has already been 
assigned under Diagnostic Codes 5005-5290, so a change in 
diagnostic code would not avail the veteran.  

There in no other diagnostic code available which fits the 
history, symptomatology and diagnosis here presented.  In 
particular, the medical evidence on file does not indicate 
that the veteran's spine is ankylosed or that intervertebral 
disc syndrome exists, so diagnostic codes 5289 and 5293 are 
not for application.

Accordingly, the Board believes that Diagnostic Codes 5003-
5292 are most appropriate.

Schedular rating

The veteran is currently assigned a 40 percent disability 
evaluation under Diagnostic Codes 5003-5292 for severe 
limitation of motion of the lumbar spine due to arthritis and 
myositis.  This is the maximum benefit available.  The 
veteran's attorney wrote in the March 15, 2002 letter cited 
above that "We . . . recognize that given the currently 
assigned diagnostic codes, no higher schedular rating is 
available."  As discussed immediately above, the Board has 
determined that the currently assigned diagnostic codes are 
the most appropriate.

The Board notes that whether the service-connected lumbar 
spine disability is rated under Diagnostic Code 5003 
[arthritis] or Diagnostic Code 5021 [myositis], the outcome 
is the same.  Both arthritis and myositis are rated on 
limitation of motion of the affected part.  In this case, the 
part affected is the lumbar spine and the limitation of 
motion of the lumbar spine is rated under Diagnostic Code 
5292.  As noted above, the veteran is already receiving a 40 
percent rating under Diagnostic Code 5292 which is the 
highest disability evaluation for available limitation of 
motion of the lumbar spine.  Thus, a higher rating under 
either Diagnostic Code 5003 or Diagnostic Code 5021 is not 
possible.

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (2002); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The veteran asserts that he is entitled to a separate 
disability evaluation of 10 percent for degenerative 
arthritis of the lumbar spine in addition to the currently 
assigned 40 percent evaluation.  The veteran appears to be 
arguing that the lumbar spine myositis and the degenerative 
arthritis of the lumbar spine are two separate and distinct 
disabilities, and therefore separate ratings should be 
assigned.

After having carefully considered the matter, the Board finds 
that a separate disability evaluation for the degenerative 
arthritis of the lumbar spine in addition to the lumbar spine 
myositis is not warranted due to the antipyramiding 
provision, 38 C.F.R. § 4.14.  The medical evidence indicates 
that degenerative arthritis of the lumbar spine and lumbar 
spine myositis are two separate disabilities.  Degenerative 
arthritis is a disability of the spine, identified by X-ray.  
See 38 C.F.R. § 4.71a.  Myositis is a disability of the 
muscles.  See Godfrey v. Brown, 7 Vet. App. 398, 401 (1995):  
"Myositis is muscular discomfort or pain from infection or an 
unknown cause, Webster's [Medical Desk Dictionary] at 461." 
The Board further notes that the January 1995 VA examination 
report reflects a diagnosis of chronic muscular myositis.

However, even though the veteran has two separate 
disabilities of the lumbar spine, separate disability 
evaluations are not warranted because the manifestation of 
the two disabilities overlap and are duplicative.  In 
Esteban, supra, the Court indicated that a claimant's 
conditions are to be rated separately pursuant to 38 C.F.R. § 
4.25 unless they constitute the "same disability" or the 
"same manifestation".  See Esteban, 6 Vet. App. at 261.  The 
Court indicated that the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Id. at 262.  In the present case, the evidence 
of record shows that the symptomatology due to the lumbar 
spine myositis is manifested by limitation of motion of the 
lumbar spine with pain.  The symptomatology due to the 
degenerative arthritis of the lumbar spine is similarly 
manifested by limitation of motion with pain on motion as 
well.  Thus, the arthritis and myositis are thus each 
productive of the same disability. 

Significantly, in the VA Rating Schedule, myositis and 
degenerative arthritis are both rated under limitation of 
motion of the part affected.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5021.  In fact, under Diagnostic 
Code 5021, myositis is rated as arthritis.  Thus, the 
pertinent regulation serves to support the proposition that 
indicate that the symptomatology of myositis and degenerative 
arthritis are duplicative.  

The veteran and his attorney have not presented evidence or 
cogent argument which supports the contention that separate 
ratings are warranted.  Based on both the medical evidence of 
record and a reading of the pertinent regulation, the Board 
finds that the symptomatology attributed to the veteran's 
myositis and degenerative arthritis is overlapping and 
duplicative.  Therefore, separate disability evaluations for 
myositis and degenerative arthritis are prohibited by 38 
C.F.R. § 4.14.

DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.
However, in Johnston v. Brown, 10 Vet. App. 80 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 40 percent 
evaluation for the lumbar spine myositis and degenerative 
arthritis under Diagnostic Code 5292, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
are not for consideration.  See Johnston, 10 Vet. App. at 85.

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the April 
1998 Statement of the Case and the June 2000 Supplemental 
Statement of the Case, the RO cited to 38 C.F.R. 
§ 3.321(b)(1).  

Since the veteran, through his representative, has been 
notified of 38 C.F.R. § 3.321(b)(1) and has provided argument 
on that issue, the Board concludes that there is no prejudice 
to the veteran in its consideration of whether the issue of 
an extraschedular rating should be sent to the RO for 
referral to the Under Secretary for Benefits or to the 
director of Compensation and Pension.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Consequently, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the veteran's service-connected low 
back disability.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran's attorney has acknowledged that "no higher 
schedular rating is available."  Accordingly, on behalf of 
the veteran he seeks an extraschedular rating.  It was 
contended in November 2002 that because the RO granted the 
veteran a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) in 
a February 2002 rating decision, primarily due to the 
severity of the veteran's service-connected back disability, 
the finding of TDIU amounts to extraschedular consideration 
with respect to the increased rating issue under 38 C.F.R. 
§ 4.16 and the Board therefore should also grant an 
extraschedular evaluation specifically for the service-
connected back disability.

With respect to the contention that the TDIU allowance by the 
RO included an extraschedular evaluation of the veteran's 
service-connected back disability, a plain reading of the RO 
rating decision dispels such notion.  The grant of TDIU by RO 
rating decision dated in February 2002 was because the 
veteran was considered to have met the required rating 
criteria under 38 C.F.R. § 4.16(a).  The grant of TDIU was 
based on a combination of both the veteran's service-
connected back and left knee disabilities, which were 
considered one disability for purposes of 38 C.F.R. § 4.16(a) 
because they both affected the musculoskeletal system.  The 
grant of TDIU was not based exclusively on the severity of 
the service-connected back disability, and that disability 
was not discussed in the context of an extraschedular rating.   

The RO's TDIU allowance was not based on extraschedular 
considerations.  
A grant of TDIU on an extraschedular basis is provided under 
38 C.F.R. § 4.16(b), rather than under the provisions of 
38 C.F.R. § 4.16(a), which was applied by the RO here.  The 
RO specifically referred to 38 C.F.R. § 4.16(a) in its grant 
of TDIU and did not mention 38 C.F.R. § 4.16(b).  
Consequently, the veteran was not given TDIU in the February 
2002 rating decision on an extraschedular basis as contended 
on behalf of the veteran.

The veteran through counsel has also contended that since he 
has been granted Social Security (SSA) disability benefits, 
he should be entitled to an extraschedular rating for his 
service-connected low back disability.  

While a SSA decision is not controlling for purposes of VA 
adjudication, it may be "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  With respect to this 
veteran, there is a VA decision awarding TDIU and a SSA 
decision awarding disability benefits.  Arguably, the SSA 
decision may have been pertinent to the TDIU claim.   
The issue before the Board, however, is entitlement an 
extraschedular rating for the service-connected back 
disability.  The SSA decision is not pertinent  to the 
Board's deliberations because the SSA decision was not 
premised on any inquiry similar to that which the Board must 
undertake in determining whether extraschedular consideration 
is warranted - i.e. whether the veteran's back disability is 
so exceptional or unusual so as to render impractical the 
application of the VA schedular criteria.  SSA regulations 
simply do not address this matter, and it was not considered 
in the SSA decision.  The SSA determination thus did not 
involve the specific matter at hand, and it is not pertinent 
to the Board's inquiry.
 
The veteran has not identified any factors involving his low 
back disability which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

While the veteran's low back disability causes functional 
impairment, this is acknowledged by the currently assigned 40 
percent evaluation.  Moreover, the Board has no reason to 
doubt that the service-connected back disability results in 
industrial impairment.  However, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is no medical evidence that the disability causes 
marked interference with employment.  When the veteran was 
laid off from his part time employment doing security work in 
December 1997, it was apparently due to a reduction in 
personnel and not to his physical condition.  When examined 
in February 2000, the veteran appeared "quite fit."  The 
veteran has not been hospitalized for his service-connected 
low back disability.  There is no clinical evidence of 
unusual or extraordinary manifestations of the back 
disability. 

Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  

Conclusion

In summary, a disability evaluation in excess of 40 percent 
is not warranted for the veteran's service-connected lumbar 
spine myositis and degenerative arthritis under the 
provisions of Diagnostic Code 5292, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  The 
claim is accordingly denied.




ORDER

Entitlement to an increased evaluation for lumbar spine 
myositis and degenerative arthritis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

